Citation Nr: 0003147	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease in both knees, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1962 to 
May 1965 and from August 1981 to April 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's right knee disability is manifested by 
degenerative joint disease that results in slight, somewhat 
painful, limitation of motion, without instability, and some 
functional impairment.  

2.  The appellant's left knee disability is manifested by 
degenerative joint disease that results in slight, somewhat 
painful, limitation of motion, without instability, and some 
functional impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
degenerative joint disease of the right knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

2.  The schedular criteria for a 10 percent evaluation for 
degenerative joint disease of the left knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his bilateral knee disability is 
more severely disabling than currently evaluated, thereby 
warranting a higher rating.  He claims that he experiences 
constant pain associated with the degenerative joint disease 
in each knee.  He further argues that separate disability 
evaluation should be assigned for each knee.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

The appellant's service medical records show that he was 
treated on several occasions during his second period of 
military service for complaints of pain in his knees, 
beginning in 1981.  A February 1992 record indicated a 
diagnosis of chronic patellofemoral syndrome with pica, 
bilaterally.  An impression of bilateral knee degenerative 
joint disease was reported in July 1992.  

At a June 1993 VA medical examination, the appellant 
complained of intermittent pain in both knees, which was 
controlled with medications.  The diagnosis was chronic, 
intermittent, bilateral knee pain, controlled with 
medications.  

A June 1996 VA outpatient record noted that X-rays of the 
knees showed a moderate degree of degenerative joint disease 
in both knees, which resulted in bilateral knee impairment, 
greater in the left knee.  

The appellant underwent a VA orthopedic examination in 
February 1997, at which time he complained of constant pain 
in his knees, and indicated that he used Ben-Gay and Feldene 
for relief.  Physical examination of the knees revealed that 
both were stable, without subluxation, loose motion, or 
lateral instability.  Range of motion testing showed full 
extension in each knee (to 0 degrees) and flexion to 
90 degrees in each knee.  The examiner stated that the 
appellant's obesity was the cause of the limitation of 
flexion to 90 degrees in each knee because his very large 
thigh muscles restricted further flexion.  X-rays of the 
knees revealed mild to moderate osteoarthritis in both knees.  
The diagnosis was osteoarthritis in both knees with some loss 
of motion but no pain.  

Of record is a report of a private orthopedic examination of 
the appellant's knees, performed in November 1997 by E. E. 
Taylor, M.D.  At the time, the appellant complained of 
bilateral knee pain and gave a history of injuries to each 
knee during basic training in the military, with symptoms of 
pain on weigh-bearing and episodes of "giving way' in both 
knees ever since.  The appellant reported that standing more 
than 20 minutes or walking more than 150 yards resulted in 
constant pain in the knees, and that he experienced morning 
stiffness in the knees and occasional giving way in both 
knees.  He indicated that his symptoms were relieved by 
massage and the use of Feldene.  Physical examination 
revealed that the appellant was 5'8" tall and weighed 261 
pounds.  He got on and off the examining table without 
difficulty and walked slowly with an obvious "bow-legged 
type" deformity of both knees.  He was able to walk on his 
heels and toes.  The ligamentous structure of both knees was 
stable, and there was a 10 degree varus deformity noted in 
each knee.  Range of motion was from 0 to 110 degrees in the 
left knee and from 0 to 120 degrees in the right knee.  Both 
thighs were 22 inches in circumference, without evidence of 
muscle weakness or paralysis.  X-rays showed definite 
narrowing of the medial compartment of both knees with 
sclerosis of the bone noted on the articular surface of the 
joint.  

Dr. Taylor stated that the physical findings and history were 
compatible with a diagnosis of degenerative arthritis of both 
knees, that a weight reduction program would be beneficial to 
alleviate the appellant's knee symptomatology, and that total 
knee replacement was not recommended because the lateral 
compartment of both knees appeared quite normal on X-ray.  He 
further opined that the appellant was capable of performing 
the activities of everyday living, but that he would have 
difficulty in an occupation that required prolonged standing, 
squatting, or kneeling.  

Service connection was granted for degenerative joint disease 
in both knees by a January 1997 rating decision, which 
assigned a 10 percent evaluation for the disability under 
Diagnostic Code 5003, effective April 20, 1993.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Notes: The 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45. 

The appellant's degenerative joint disease in his knees has 
heretofore been rated as one disability under Diagnostic Code 
5003.  However, that Board finds that the evidence 
demonstrates that the appellant has some limitation of flexion 
in each knee, and he complains of pain in his knees.  
Notwithstanding the opinion of the examiner at the February 
1997 VA orthopedic examination that the cause of the limited 
flexion in the appellant's knees is the largeness of his 
thighs, the Board does not find that a circumference of 22 
inches for each thigh would necessarily be the only factor in 
the limitation of flexion.  With reasonable doubt resolved in 
the appellant's favor, under 38 U.S.C.A. § 5107(b), and 
consideration of DeLuca, the Board believes that the evidence 
shows that the appellant has pain, limitation of motion, and 
some functional impairment associated with the degenerative 
joint disease in each of his knees, and, therefore, should be 
assigned a separate 10 percent evaluation for each knee under 
Diagnostic Code 5003, because each knee is a major joint and 
has degenerative joint disease with associated limitation of 
motion.  

Although the appellant complains of pain in his knees, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation awarded for each knee by this decision.  While Dr. 
Taylor has indicated that an occupation that required 
prolonged standing, squatting, or kneeling would cause the 
appellant difficulty, he is considered capable of performing 
the activities of everyday living.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's bilateral knee disabilities on the basis of 
functional disability.  

The Board has considered whether the appellant could be 
assigned a higher evaluation for each knee based on 
limitation of motion in each knee.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when limitation is to 
15 degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  However, the range of motion tests fail to demonstrate 
that the appellant has limitation of flexion in either knee 
that would warrant an evaluation greater than 10 percent for 
either knee.  

The Board has also considered whether compensable evaluations 
may be assigned for each of the appellant's knees on the 
basis of impairment of a knee involving recurrent subluxation 
or lateral instability, which is assigned a 30 percent 
evaluation when the disability is severe, a 20 percent 
evaluation when the disability is moderate, and a 10 percent 
evaluation when the disability is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The evidence presented in this case 
shows that both knees were stable, without subluxation, loose 
motion, or lateral instability at the February 1997 VA 
examination, and Dr. Taylor indicated in his November 1997 
examination report that the ligamentous structure of both 
knees was stable.  Therefore, because the medical evidence of 
record does not show that the appellant has instability in 
either knee, a higher evaluation is not warranted for either 
knee under Diagnostic Code 5257.  


ORDER

A 10 percent disability evaluation is granted for 
degenerative joint disease of the right knee, subjective to 
the laws and regulations governing the award of VA monetary 
benefits.  

A 10 percent disability evaluation is granted for 
degenerative joint disease of the left knee, subjective to 
the laws and regulations governing the award of VA monetary 
benefits.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

